Citation Nr: 1819977	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-37 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for mood disorder, not otherwise specified (NOS) rated 50 percent disabling prior to October 27, 2012; 70 percent disabling prior to June 17, 2014; and 100 percent thereafter.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for benign prostate hypertrophy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a September 2014 rating decision, the RO awarded an increased 100 percent evaluation for mood disorder, NOS, effective June 17, 2014.  As the assignment of the total rating did not span the entire appeal period, it was not considered an award of the maximum benefits allowed under VA law and regulations.  Thus, the claim for a higher rating remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a June 2016 rating decision, the RO awarded an increased 70 percent evaluation for mood disorder, NOS, for the period from October 27, 2012 to June 17, 2014.  This is less than the maximum benefit allowed under VA law and regulations.  Thus, the claim for an increased rating remained on appeal.  AB, supra.

The RO identified a separate claim of entitlement to an effective date prior to June 17, 2014 for the award of a 100 percent rating for mood disorder, NOS.  This is not actually a separate claim; consideration of this was included in the higher rating claim on appeal.


FINDING OF FACT

The Veteran died in February 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2014); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2014); 38 C.F.R. § 20.1302 (2017).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



		
D. JOHNSON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


